


110 HR 4373 IH: To extend and modify the temporary suspension of duty on

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4373
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend and modify the temporary suspension of duty on
		  Cyhalofop.
	
	
		1.Cyhalofop
			(a)In
			 generalHeading 9902.02.86 of the Harmonized Tariff Schedule of
			 the United States (relating to Propanoic acid,
			 2-[4-(cyano-2-fluorophenoxy)phenoxy]-butyl ester (2R)) is amended—
				(1)by striking
			 1.5% and inserting 2.0%; and
				(2)by
			 striking 12/31/2009 and inserting
			 12/31/2011.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 January 1, 2010.
			
